DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/21 has been entered.
Claims 1-9 are canceled, claims 10-26 are present for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The application has been amended as follows: 
Claim 10 line 6, “coils sections” has been changed to – coil sections—

REASONS FOR ALLOWANCE

Claims 10-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a stator for an electric machine, in claims 10 and 18, said stator comprising: 
a stator carrier having a plurality of grooves, each said groove having a groove base; and 
a motor winding including a first strand, with a predetermined number of first grooves of the plurality of grooves being assigned to the first strand, said first strand having coil sections which are introduced in the first grooves, respectively, said first strand including a plurality of individual wires which are connected electrically in parallel, with each wire embodied as a round wire, at least a few of the individual wires in each of the coil sections being arranged above one another in a radial direction of the stator, said coil sections being arranged in the first grooves such that an average radial distance of the individual wires from the groove base is equal for all of the individual wires, said first strand configured to have at least two electrically parallel branches and having in each of the branches a transposition area, at which, after winding of a first coil, at a transition to a subsequent chained coil, the parallel individual wires are turned by 180⁰ and then further turned by 180⁰ within a winding so that the coil sections and the individual wires are arranged in opposite directions between the first grooves.
Further, the record of prior art by itself or in combination with other references also does not show a  method for producing a stator of an electric machine in claim 26, said method comprising: 
providing a stator carrier with a plurality of grooves; 
assigning a predetermined number of first grooves of the plurality of grooves to a first strand of a motor winding; 
introducing a coil section of the first strand into each of the first grooves;
connecting a plurality of individual round wires of the first strand electrically in parallel; 
arranging at least a few of the individual wires in each of the coil sections above one another in a radial direction; 
arranging the coil sections in the first grooves such that an average radial distance from the individual wires to the groove base is equal for all individual wires; and 
providing in each of at least two electrically parallel branches of the first strand a transposition area, at which, after winding of a coil, at a transition to a subsequent chained coil, the parallel individual wires are turned by 180⁰ and then further turned by 180⁰ within a winding so that the coil sections and the individual wires are arranged in opposite directions between the first grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/Examiner, Art Unit 2834